DETAILED ACTION
The present application, filed on 07/31/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/31/2019.
Claims 1-9 are pending and have been considered below.

Priority
The application claims foreign priority to application KR 1020170016996, filed on 02/07/2017, and is a 371 of PCT/KR2018/000609, filed on 01/12/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because the reference numbers and drawing of Figure 1 are oriented at a different viewing angle from "Fig. 1" symbol. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (KR 100910625), as cited by applicant.
Regarding claim 1, Seo discloses {Figures 1-3} a tie rod of automotive steering device, comprising: an inner ball pin {21a} having an inner ball {21b, 111} coupled to one end thereof and an inner coupling part formed at the other end thereof, the inner ball pin {21a} having a horizontal length; an outer ball pin {22d} having an outer coupling part {S} formed at one end thereof so as to be coupled to the inner coupling part {21a}, and an outer ball {22b, 112} coupled to the other end thereof, the outer ball pin {22d} having a horizontal length; an inner ball housing {21d, 120} configured to accommodate the inner ball {21b, 111} in a horizontal direction to form an inner ball joint {Ji}, the inner ball housing {21d, 120} being coupled to a rack bar {200} of a steering gearbox in a horizontal state; and an outer ball housing {22d, 140} configured to accommodate the outer ball {22b, 112} in the horizontal direction to form an outer ball joint {Jo}, the outer ball housing being coupled to a knuckle coupling part {30, 300} in a horizontal state.
Regarding claim 2, Seo discloses {Figures 1-3} the inner coupling part {21a} has a thread portion formed on an outer circumferential surface thereof {Abstract} and the outer coupling part {22d} has a coupling groove {S} formed thereon so that the thread portion of the inner coupling part {21a} is inserted and thread-coupled thereto, and a nut {130} is provided for fixing a thread-coupling position after the thread-coupling position of the thread portion is adjusted so as to perform a wheel alignment.
Regarding claim 6, Seo discloses {Figures 2-3} the outer ball housing {22d, 140} is inserted into and thread-coupled to a housing coupling recess formed on one side surface facing the knuckle coupling part {30, 300}, and the housing coupling recess is formed to have a shape 
Regarding claim 7, Seo discloses {Figure 3} the outer ball housing {140} includes a tapered portion {140a} in which a diameter thereof becomes smaller in a direction toward the housing coupling recess {40, 400}, and a thread-coupling portion {140b} extending from an end portion of the tapered portion {140a} in the horizontal direction; the tapered portion {140a} is inserted into a corresponding tapered recess formed in the housing coupling recess {30, 300} and the thread-coupling portion {140b} is inserted into and thread-coupled to a corresponding thread coupling recess {40, 400} formed in the housing coupling recess; and an outer edge portion of the outer ball housing {140} on which the tapered portion {140a} is formed is in close contact with one side surface of the knuckle coupling part {30, 300}.
Regarding claim 8, Seo discloses {Figure 3} the inner ball housing {120} is integrally formed with a thread-coupling portion {120a} inserted into and thread-coupled to a housing coupling groove {130} formed on the rack bar {200}, and the thread coupling portion {120a} is inserted into the housing coupling groove {130} to allow the inner ball housing {120} to come into close contact with the rack bar {200}.
Regarding claim 9, Seo discloses {Figures 2-3} the inner ball housing {21d, 120} is provided with an inner ball seat {21c, 150} on which the inner ball {21b, 111} is seated and an inner ball boot {21e, 160} configured to prevent a foreign substance from entering the inner ball housing {21d, 120}, and the outer ball housing {22d, 140} is provided with an outer ball seat {22e, 170} on which the outer ball {22b, 112} is seated and an outer ball boot {22f, 180} configured to prevent a foreign substance from entering the outer ball housing {22d, 140}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Nakagawa (JP 2013/010373), as cited by applicant.
Regarding claim 3, Seo discloses {Figures 1-3} a tie rod of automotive steering device, comprising: an inner ball pin {21a} having an inner ball {21b, 111} coupled to one end thereof and an inner coupling part formed at the other end thereof, the inner ball pin {21a} having a horizontal length; an outer ball pin {22d} having an outer coupling part {S}, which faces the inner coupling part, formed at one end thereof and an outer ball {22b, 112} coupled to the other end thereof, the outer ball pin {22d} having a horizontal length; an inner ball housing {21d, 120} configured to accommodate the inner ball {21b, 111} in a horizontal direction to form an inner ball joint {Ji} and coupled to a rack bar {200} of a steering gearbox in a horizontal state; and an outer ball housing {22d, 140} configured to accommodate the outer ball {22b, 112} in the horizontal direction to form an outer ball joint {Jo} and coupled to a knuckle coupling part {300} in a horizontal state.
However, Seo does not explicitly disclose a connecting tube configured to connect the inner coupling part and the outer coupling part.
Nakagawa teaches {Figure 2} a connecting tube {30} configured to connect the inner coupling part {19} and the outer coupling part {25} of two respective ball joints {11, 13}.

Regarding claim 4, Seo in view of Nakagawa discloses all the aspects of claim 3. However, Seo does not explicitly disclose the connecting tube is a hollow tube with an empty interior, and the inner coupling part and the outer coupling part are inserted into both ends of the connecting tube, respectively, to be thread-coupled to each other.
Nakagawa teaches {Figure 2} the connecting tube {30} is a hollow tube with an empty interior, and the inner coupling part {19} and the outer coupling part {25} are inserted into both ends of the connecting tube {30}, respectively, to be thread-coupled to each other.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the tie rod disclosed by Seo to include a connecting tube between the inner and outer ball pins in order to control and adjust “the distance between the first ball joint and the second ball joint” [0009].
Regarding claim 5, Seo in view of Nakagawa discloses all the aspects of claim 3. Seo further discloses {Figure 2} the outer ball pin {22d} has a stopper, which is configured to limit a depth by which the inner coupling part is inserted into a threaded connecting portion {S} of the outer coupling part {22d}, and a nut {23} is provided for fixing a thread-coupling position after the inner coupling part {21a} is inserted into a threaded connecting portion {S} of the outer coupling part {22d} and the thread-coupling position is adjusted so as to perform a wheel alignment.

Nakagawa teaches {Figure 2} the outer ball pin {25} has a stopper {32}, which is configured to limit a depth by which the outer coupling part {36} is inserted into the connecting tube {30}, and a nut {31, 32} is provided for fixing a thread-coupling position [0023] after the inner coupling part {19} is inserted into the connecting tube {30} and the thread-coupling position is adjusted so as to perform a wheel alignment {Figure 1}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the tie rod disclosed by Seo to include a stopper nuts on each end of the connecting tube on the inner and outer ball pins in order to control and adjust “the distance between the first ball joint and the second ball joint” [0009] in a “firmly fixed” position [0023].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson (US 5,603,583) teaches a tie rod assembly for vehicle steering linkages. Carli (US 2013/0022388) teaches a lower body joint assembly. Chirrey (US 2019/0323549) teaches a center linkages apparatus. Fenton (US 9,821,843) teaches a tie rod. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614